Per Curiam.
This report is too uncertain tobe supported. The money awarded to the plaintiff is not to be paid “ until they make a correct deed of conveyance to the heirs of James Murray, deceased, of two acres and one half an acre of land” But of what land ? It may be in the valley of Cumberland, or on the top of the Blue Mountain. This part of the report cannot be rejected without destroying the whole ; for the conveyance of the land is the consideration for the money to be paid by the defendant, and without that con- ■ veyance, it was not the intent of the arbitrators that any -money should be paid. It is the opinion of the Court, therefore, that the judgment should be reversed.
Judgment reversed.